Citation Nr: 0936715	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-28 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Survivor's and Dependent's Educational 
Assistance benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 
1948 to July 1952, and in the Air Force from July 1957 to 
October 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  In 
January 2006, the appellant testified before the Board at a 
videoconference hearing.  In February 2006, the claims were 
remanded by the Board for further development.

An August 2007 Board decision denied the appellant's claims.  
The appellant appealed that August 2007 decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, in a January 2009 Order, the 
Court vacated that the Board's decision and remanded the 
claims to the Board for readjudication, in accordance with 
the Joint Motion.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.




REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the cause of death claim 
requires additional development.

As an initial matter, although the appellant has been 
provided notice regarding her claim, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims issued an opinion regarding what notice under 
38 U.S.C.A. § 5103(a) for a claim of service connection for 
the cause of a Veteran's death case must include.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Accordingly, the Board 
finds that a compliant notice letter under the redefined duty 
to notify is needed.

The appellant contends that the Veteran's death was related 
to his service.

In February 2003, the Veteran passed away and was diagnosed 
with metastatic colon cancer, advanced COPD with ultimate 
respiratory failure, abdominal abscess, diabetes, 
hypertension, and Alzheimer's type dementia.

The Veteran's service treatment medical records show some 
treatment for respiratory and gastrointestinal complaints, 
but are void of a diagnosis of COPD.  An April 1951 hospital 
narrative summary noted that the Veteran had pneumonia in 
1948.  A July 1952 medical note showed that he had an upper 
respiratory infection.  A May 1967 objective examination 
report noted that he had a pulsatile abdominal mass.  A May 
1967 hospital narrative summary showed that he was 
hospitalized for a pulsatile abdominal mass found during a 
physical examination.  The final diagnosis was observation, 
surgical, for abdominal aneurysm, no disease found.  
Treatment entries in November 1971 and April 1974 show 
diagnoses of gastritis and acute gastroenteritis, 
respectively.

Private medical records show that the Veteran was diagnosed 
with colon cancer in October 2002.  He was admitted to the 
hospital in January 2003 with complaints of progressive 
weakness, poor appetite, and a low grade fever, during which 
time he was treated by Dr. Conner.

In March 2003, the Veteran's private physician Dr. Conner 
stated that he treated the Veteran during a hospitalization 
the previous fall for gastrointestinal bleeding.  The Veteran 
was diagnosed with colon cancer and underwent a partial 
colectomy associated with a prolonged, complicated 
hospitalization.  It was noted that the Veteran was re-
hospitalized that winter with an abdominal abscess, during 
which time he received treatment for exacerbations of COPD, 
hypertension, diabetes, and altered mental status.  He then 
developed respiratory failure and died.  Dr. Conner opined 
that "it is my understanding that [he] was exposed to Agent 
Orange, during his military service, which can be associated 
with a multitude of health problems."  However, that 
physician did not provide an opinion as to whether the 
Veteran's colon cancer or COPD were the result of exposure to 
Agent Orange.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, a remand for an 
etiological opinion and rationale addressing whether the 
Veteran's death was related to his service is necessary.  The 
examiner on remand should specifically reconcile the opinion 
with the March 2003 private opinion and any other opinions of 
record.

With regard to the issue of entitlement to Survivor's and 
Dependent's Educational Assistance benefits under 38 U.S.C. 
Chapter 35, that claim is inextricably intertwined with the 
claim being remanded.  The resolution of the appellant's 
claim for service connection for the cause of the Veteran's 
death has bearing upon the claim for Survivor's and 
Dependent's Educational Assistance benefits under 38 U.S.C. 
Chapter 35.  The appropriate remedy where a pending claim is 
inextricably intertwined with claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Send the appellant a notice letter 
that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter must 
include: (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.

2.  Arrange for a qualified VA physician 
to review Veteran's claims folder and 
determine whether the Veteran's cause of 
death was related to his service.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the March 
2003 private opinion.  The rationale for 
all opinions must be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Is it as likely as not (50 percent 
probability or more) that the Veteran's 
colon cancer was related to his 
service, including exposure to 
herbicide agents?

(b)  Is it as likely as not (50 percent 
probability or more) that the Veteran's 
COPD, or any other respiratory 
disorder, was related to his service, 
including herbicide agents?

3.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 







Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



